United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS          June 21, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 03-51414
                           Summary Calendar



                      ABAYOMI CHARLES AKOMOLAFE,
               also known as Abayomi Charles Akomolafe,
               also known as Charles Abayomi Akomolafe,

                                               Plaintiff-Appellant,

                                versus

                  CORNELL CORRECTIONS CORP., ET AL.,

                                                           Defendants,

                      CORNELL CORRECTIONS CORP.,

                                                   Defendant-Appellee.



          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-02-CV-122-FM


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          In this civil rights case, the district court entered a

final judgment dismissing the action on December 4, 2003.               On

December 15, 2003, the plaintiff filed a pro se notice of appeal



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
from the judgment entered December 4, 2003.                Thereafter, the

district court advised this court that it was inclined to reinstate

the action in order to correct an error              in the judgment of

dismissal pursuant to FED. R. CIV. P. 60.

          The district court was divested of jurisdiction by the

filing of a timely notice of appeal.      See Alvestad v. Monsanto Co.,

671 F.2d 908, 911 n.2 (5th Cir. 1982).       Under these circumstances,

we treat the district court’s informal indication that it is

inclined to   grant   reinstatement     as   a   request   for   remand   and

authorization to grant relief pursuant to FED. R. CIV. P. 60.             We

remand the case to the district court to conduct such further

proceedings as may be necessary.       See Rutherford v. Harris County,

Tex., 197 F.3d 173, 190 (5th Cir. 1999).               We do not retain

jurisdiction and any party desiring to appeal the district court’s

order on remand must file a new notice of appeal.

          REMANDED.




                                   2